Citation Nr: 1529620	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-00 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating prior to October 26, 2012, and a rating in excess of 10 percent from October 26, 2012, for cervical spine degeneration.

2.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative arthritis with compression fracture at T8-9.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This case comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for cervical spine degeneration, assigning a 0 percent (noncompensable) rating, and thoracolumbar spine degenerative arthritis with compression fracture at T8-9, assigning a 10 percent rating, both effective March 1, 2008.  The case was subsequently transferred to the RO in St. Petersburg, Florida.  In September 2012, the Board remanded the case for further development.  The record reflects compliance with the remand requests.  A March 2013 rating decision increased the rating for cervical spine degeneration to 10 percent effective October 26, 2012. 

In a May 2015 statement, the Veteran's representative raised the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for gastroesophageal reflux disease.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  From the March 1, 2008, effective date of service connection to October 25, 2012, the Veteran's cervical spine degeneration has been manifested by localized tenderness, but not by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal, his cervical spine degeneration has been manifested by radiculopathy of the right and left upper extremities with mild incomplete paralysis of the median nerve.  

3.  Since the March 1, 2008, effective date of service connection, the Veteran's thoracolumbar spine degenerative arthritis with compression fracture at T8-9 has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, prior to October 26, 2012, for cervical spine degeneration are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5242 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for cervical spine degeneration are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5242 (2014).  

3.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right upper extremity associated with cervical spine degeneration are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2014).  

4.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left upper extremity associated with cervical spine degeneration are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8515 (2014).  

5.  The criteria for an initial rating in excess of 10 percent for thoracolumbar spine degenerative arthritis with compression fracture at T8-9 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

The Veteran's claims arise from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional medical treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA also provided the Veteran with examinations in October 2007 and October 2012 to ascertain the nature and severity of his disabilities.  The Board finds that the examination reports are thorough and adequate, and the examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  While the October 2012 examination is over two and a half years old, there is no indication in the record, even the representative's statement of May 2015, that the disabilities have changed since that time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

Cervical Spine Disability

Service connection for cervical spine degeneration was granted effective March 1, 2008.  The disability has been rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2014).  A noncompensable rating has been assigned prior to October 26, 2012, and a 10 percent rating has been assigned from October 26, 2012.  

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
40 percent for unfavorable ankylosis of the entire cervical spine;
30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;  
20 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a (2014).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a (2014).

An October 2007 pre-discharge VA examination found normal posture and gait, and normal motor, reflex, and sensory evaluations.  X-rays of the thoracic spine showed normal alignment but moderate mid-cervical degeneration particularly at C5-6.

Private medical records from February 2008 to August 2012 show complaints of neck pain and findings of tenderness to palpation.  A March 2008 MRI report shows diffuse degenerative disc changes.  Records from 2008 show neck pain on range of motion testing but do not provide the actual results of such testing.  May, July, and August 2011 records show forward flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 75 degrees.  

At an October 2012 VA examination, the Veteran complained of intermittent neck pain but denied flare-ups, radiation of pain, and incapacitating episodes.  Examination revealed forward flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 60 degrees.  There was pain at the ends of range of motion during lateral flexion and rotation.  Repetitive-use testing showed increased range of motion with forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 35 degrees, left lateral flexion to 40 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 70 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive-use testing, but had functional loss or impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  Examination showed no localized tenderness or pain.  The examiner noted that the Veteran had guarding or muscle spasm but they were not severe enough to result in abnormal gait or spinal contour.  Motor, reflex, and sensory evaluations were normal.  There were no signs of radiculopathy or other neurological abnormalities.  The examiner indicated that the Veteran did not have intervertebral disc syndrome or use any assistive devices.  The examiner noted that the Veteran was working on aircraft and attending school part time to obtain a better paying job more suitable for his spine disability.

Initially, the Board notes that there are no range of motion findings for the cervical spine until May 2011.  While those range of motion findings are noncompensable under the General Rating Formula for Diseases and Injuries of the Spine, there are complaints of neck pain and findings of tenderness to palpation since February 2008.  Thus, the Board finds that from the March 1, 2008 effective date of service connection to October 25, 2012, a 10 percent rating is warranted for localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  The question now becomes whether a rating in excess of 10 percent is warranted at any time during the rating period.

Given the above, even considering functional loss due to pain and other factors, the Veteran's cervical spine disability has not more nearly approximated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The range of motion findings simply do not support a finding of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees.  

While the March 2008 MRI report reflects a diagnosis of mild reversed lordosis, a subsequent March 2008 treatment record interpreting the results of the MRI does not mention that finding and no other private or VA medical record shows that the Veteran has reversed lordosis.  Moreover, the October 2012 VA examiner noted that the Veteran had guarding or muscle spasm but they were not severe enough to result in an abnormal gait or spinal contour.  Therefore, the finding of mild reversed lordosis in the March 2008 MRI report is outweighed by the other medical evidence of record showing a normal spinal contour, including the October 2012 VA examiner's specific finding that the Veteran's guarding and muscle spasm were not severe enough to result in an abnormal gait or spinal contour.  Hayes v. Brown, 9 Vet. App. 67 (1996).  

With no evidence that the Veteran's disability has resulted in any incapacitating episodes, a higher rating based on those criteria is not warranted.

However, private medical records indicate that the Veteran's cervical spine degeneration has been manifested by chronic neurologic manifestations of the upper extremities that may warrant a separate compensable rating.  In February 2008 the Veteran complained of numbness and tingling in the left arm and hand.  However, motor, reflex, and sensory evaluations were normal.  In March 2008 he complained of neck pain radiating into the arms, left greater than right, and paresthesias of both hands.  While motor and sensory evaluations were normal, he was diagnosed with radiculopathy of the upper extremities due to his cervical spine disability.  In May 2008 there was mild decreased sensation in the left C5-6 distribution and the start of a series of epidural injections.  A July 2008 record shows a recent diagnosis of right carpal tunnel syndrome.  March and April 2009 records show that epidural injections were given for right upper extremity symptoms.  A May 2009 record shows no radicular symptoms.  An October 2010 record shows no radicular symptoms and normal motor and sensory evaluations.  May, July, and August 2011 records show abnormal sensation in the upper extremities.  At an October 2012 VA examination, the Veteran complained of intermittent neck pain but no radiation of the pain and motor, reflex, and sensory evaluations were normal.  

While the Veteran has been diagnosed with right carpal tunnel syndrome, he has also been diagnosed with radiculopathy of the right upper extremity due to his cervical spine degeneration.  As the symptoms of carpal tunnel syndrome cannot be separated from those of radiculopathy, they must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Resolving reasonable doubt in the Veteran's favor, the Board finds that, since the effective date of service connection, he has had radiculopathy of the upper extremities that has been manifested by mild incomplete paralysis of the median nerve.  Thus, a separate 10 percent rating each is warranted for radiculopathy of the right and left upper extremities under Diagnostic Code 8515.  38 C.F.R. § 4.124a (2014).  With only mild symptoms of decreased sensation, and no objective evidence of disability since August 2011, the radiculopathy has not more nearly approximated moderate incomplete paralysis of the median nerve to warrant a higher rating.  

In conclusion, the Board has applied the benefit of the doubt in granting an initial 10 percent rating for cervical spine degeneration and a separate 10 percent rating each for radiculopathy of the right and left upper extremities associated with cervical spine degeneration; however, the preponderance of the evidence is against a rating in excess of 10 percent for the cervical spine disability or higher ratings for radiculopathy of the right and left upper extremities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thoracolumbar Spine Disability

Service connection for thoracolumbar spine degenerative arthritis with compression fracture at T8-9 was granted effective March 1, 2008.  The disability has been rated at 10 percent for the entire rating period under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2014).  

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 
20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a (2014).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2014).  

At an October 2007 pre-discharge VA examination, the Veteran complained of pain and stiffness of the low and middle back two to three times per week each lasting two hours.  He reported being able to function during those times with medication.  He related incapacitating episodes as often as three times per week each lasting two days.  The examiner noted that the service medical records show that the Veteran was prescribed three days of bed rest in April 1989, three days in September 1989, two days in September 1990, and two days in January 1993.  Examination revealed normal posture and gait without tenderness, radiating pain, or muscle spasm.  The range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Straight leg raising test was negative and there were no signs of radiculopathy or other neurological abnormalities.  The examiner stated that there no signs of intervertebral disc syndrome.  X-rays showed mild discogenic narrowing, mild to moderate facet arthropathy at L3-4 to L5-S1 with foraminal narrowing, and vertebra fractures at T8-9 with 50 percent of height loss.

Private medical records from February 2008 to August 2012 show complaints of low back pain without radiation.  An October 2010 record shows no radicular symptoms and normal motor and sensory evaluations.  May, July, and August 2011 records show muscle spasm, normal sensation in the lower extremities, lumbar spine forward flexion to 75 degrees and extension to 20 degrees, and a negative straight leg test.  They also show thoracic spine flexion to 60 degrees and extension to 10 degrees.

At an October 2012 VA examination, the Veteran complained of daily back pain without flare-ups or radiation of pain.  Examination revealed forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all without pain.  Repetitive-use testing showed no change in range of motion.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive-use testing or any functional loss or impairment of the thoracolumbar spine.  While the Veteran reported pain at the site of the fracture at T8-9, examination showed no localized pain or tenderness.  Motor, reflex, and sensory evaluations were normal.  The Veteran's straight leg raising test was negative and there were no signs of radiculopathy or other neurological abnormalities.  The examiner noted that the Veteran had guarding or muscle spasm but they were not severe enough to result in abnormal gait or spinal contour.  The examiner indicated that the Veteran did not have intervertebral disc syndrome or use any assistive devices.  The examiner noted that the Veteran had been working on aircraft and attending school part time to obtain a better paying job.

Given the above, even considering functional loss due to pain and other factors, the Veteran's thoracolumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Board notes the Veteran's complaints of flare-ups during the October 2007 examination, but the VA examiner noted that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran denied having flare-ups during the October 2012 VA examination; however, repetitive testing did not show further loss of range of motion, and the examiner noted that the Veteran does not have any functional loss or impairment of the thoracolumbar spine.  Although the record shows that the Veteran has muscle spasms, there is no indication that the muscle spasms have resulted in an abnormal gait or spinal contour.  The October 2012 VA examiner specifically noted that the Veteran had guarding or muscle spasm but they were not severe enough to result in abnormal gait or spinal contour.  Thus, the Board finds that a higher evaluation is not warranted based on limitation of motion.

In a May 2015 statement, the Veteran's representative asserted that a 20 percent rating was warranted based on a finding of forward flexion of the thoracolumbar spine limited to 60 degrees in a May 18, 2011, private treatment record.  While that treatment record indicates that trunk flexion was limited to 60 degrees, it was specific to the thoracic spine.  Lumbar spine flexion was noted as 75 degrees.  The Board finds that the finding for lumbar spine flexion is more reflective of forward flexion of the thoracolumbar spine.  Hayes v. Brown, 9 Vet. App. 67 (1996).  Even if actual forward flexion of the thoracolumbar spine is in between or some combination of the above figures, that would still appear to be greater than 60 degrees.  Thus, a higher 20 percent rating based on the May 18, 2011, private treatment record is not warranted.

There is also no evidence that the Veteran's disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period during the rating period.  While the October 2007 VA examiner noted the Veteran's report of having incapacitating episodes as often as three times per week, each lasting two days, there is no objective evidence that the Veteran had such episodes during the 12-month period prior to the March 1, 2008, effective date of service connection.  Service medical records dated in 2007 and 2008 do not indicate any incapacitating episodes.  Even the service medical records cited by the examiner as showing that the Veteran was prescribed bed rest are dated in the 1980s and 1990s.  The Veteran denied having incapacitating episodes at the October 2012 examination and the other medical evidence of record does not show any such episodes.  Thus, a higher rating based on incapacitating episodes is not warranted.

Lastly, the Board notes that the Veteran's thoracolumbar spine disability has not resulted in any neurological manifestations requiring a separate rating.  The medical evidence of record does not reflect any complaints or findings of neurological manifestations due to his thoracolumbar spine disability.

In conclusion, an initial rating in excess of 10 percent for thoracolumbar spine degenerative arthritis with compression fracture at T8-9 is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring a referral of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disorders.  The primary symptomatology of the spine disabilities is pain and the resulting functional impairment, to include limitation of motion, which is contemplated by the schedular criteria.  The primary symptomatology of the radiculopathy consists of pain and numbness, which are contemplated by the schedular criteria.  There is no objective or subjective evidence of any disability symptom or factor of disability which is not encompassed within the assigned ratings.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.  

Even if the Board were to determine that the rating criteria were inadequate to address all of the effects of the Veteran's service-connected disabilities, his disabilities do not present exceptional or unusual circumstances.  There is no indication that his disabilities markedly interfered with employment.  While he reported at the October 2012 VA examination that he was attending school part time to get a job more suitable for his spine disability, the Veterans also reported wanting a better paying job and there is no indication that he was performing poorly at his current job due to his disabilities.  There is also no indication that his disabilities have resulted in frequent hospitalizations.  Thus, the Board declines to refer the matters for extra-schedular consideration. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected disabilities.  In fact, the October 2012 examination report indicates that he is still working.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 10 percent rating prior to October 26, 2012, for service-connected cervical spine degeneration is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for cervical spine degeneration is denied.

A separate 10 percent rating for radiculopathy of the right upper extremity associated with cervical spine degeneration is granted, subject to the provisions governing the award of monetary benefits.

A separate 10 percent rating for radiculopathy of the left upper extremity associated with cervical spine degeneration is granted, subject to the provisions governing the award of monetary benefits.

An initial rating in excess of 10 percent for thoracolumbar spine degenerative arthritis with compression fracture at T8-9 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


